                           Case 3:21-md-02981-JD Document 76 Filed 08/11/21 Page 1 of 3



                    1   Brian C. Rocca, Bar No. 221576                      Daniel M. Petrocelli, Bar No. 97802
                        brian.rocca@morganlewis.com                         dpetrocelli@omm.com
                    2   Sujal J. Shah, Bar No. 215230                       O’MELVENY & MYERS LLP
                        sujal.shah@morganlewis.com                          1999 Avenue of the Stars, 7th Fl.
                    3   Michelle Park Chiu, Bar No. 248421                  Los Angeles, CA 90067-6035
                        michelle.chiu@morganlewis.com                       Telephone: (310) 553-6700
                    4   Minna Lo Naranjo, Bar No. 259005
                        minna.naranjo@morganlewis.com                       Ian Simmons, pro hac vice
                    5   Rishi P. Satia, Bar No. 301958                      isimmons@omm.com
                        rishi.satia@morganlewis.com                         Benjamin G. Bradshaw, Bar No. 189925
                    6   MORGAN, LEWIS & BOCKIUS LLP                         bbradshaw@omm.com
                        One Market, Spear Street Tower                      O’MELVENY & MYERS LLP
                    7   San Francisco, CA 94105-1596                        1625 Eye Street, NW
                        Telephone: (415) 442-1000                           Washington, DC 20006-4001
                    8   Facsimile: (415) 442-1001                           Telephone: (202) 383-5106
                                                                            Facsimile: (202) 383-5414
                    9   Richard S. Taffet, pro hac vice
                        richard.taffet@morganlewis.com                      Stephen J. McIntyre, Bar No. 274481
                  10    MORGAN, LEWIS & BOCKIUS LLP                         smcintyre@omm.com
                        101 Park Avenue                                     O’MELVENY & MYERS LLP
                  11    New York, NY 10178-0060                             400 South Hope Street, 18th Floor
                        Telephone: (212) 309-6000                           Los Angeles, CA 90071-2899
                  12    Facsimile: (212) 309-6001                           Telephone: (213) 430-6000
                                                                            Facsimile: (213) 430-6407
                  13    Willard K. Tom, pro hac vice
                        willard.tom@morganlewis.com
                  14    MORGAN, LEWIS & BOCKIUS LLP
                        1111 Pennsylvania Avenue, NW
                  15    Washington, D.C. 20004-2541
                        Telephone: (202) 739-3000
                  16    Facsimile: (202) 739-3001
                  17    Attorneys for Defendants
                  18
                  19                                 UNITED STATES DISTRICT COURT
                  20                               NORTHERN DISTRICT OF CALIFORNIA
                  21                                     SAN FRANCISCO DIVISION
                  22
                         IN RE GOOGLE PLAY STORE                           Case No. 3:21-md-02981-JD
                  23     ANTITRUST LITIGATION
                  24                                                       RESPONSE TO EPIC GAMES’
                         THIS DOCUMENT RELATES TO:                         OPPOSITION TO REQUEST TO SEAL
                  25     Epic Games, Inc. v. Google LLC, Case No.
                                                                           PORTIONS OF COMPLAINTS (ECF 160)

                  26     3:20-cv-05671-JD
                                                                           Judge James Donato
                  27
                  28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      Case Nos. 3:21-md-02981-JD & 3:20-cv-05671-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO                 RESPONSE TO EPIC GAMES’ OPPOSITION TO REQUEST TO SEAL PORTIONS OF COMPLAINTS
                             Case 3:21-md-02981-JD Document 76 Filed 08/11/21 Page 2 of 3



                     1           Google submits this Response and Objection to Epic Games’ Opposition to Request to
                     2   Seal Portions of Complaints (ECF 160).
                     3           In the Court’s Minute Order (ECF 67, 21-md-02981) following the July 22, 2021
                     4   conference, the Court directed Google to “file by August 5, 2021, an omnibus response on the
                     5   proposed sealing” in response to Epic’s (and other plaintiffs’) administrative motion to file under
                     6   seal (ECF 157), a standard procedure under Local Rules that allows parties and non-parties to
                     7   protect confidential and highly sensitive business information. Google’s response was grounded
                     8   in governing Ninth Circuit case law, and the supporting Declaration sought to protect the subset
                     9   of material that comprised its confidential and highly sensitive business information.
                    10           The Court’s Order made no provision for a reply brief by Epic. Moreover, the brief does
                    11   not comply with the Local Rules, which limit to five pages any briefing related to an
                    12   administrative motion, such as a motion to seal. L.R. 7-11(b). Epic’s submission is double the
                    13   permitted length. In light of Epic’s failure to seek Court approval to file an extra brief, much less
                    14   an overlong one, the Court should strike or disregard it.1
                    15           Beyond Epic’s procedural violations, Epic’s filing violates the operative Protective Order.
                    16   Epic liberally–and selectively–quotes in its Amended Complaint confidential documents that
                    17   Google produced pursuant to the Protective Order. And Epic now improperly describes and
                    18   summarizes those passages in detail in an extraneous public filing before the Court has ruled on
                    19   the pending motion to seal. The Protective Order articulates a process that Epic ignores. See
                    20   ECF 143 at ¶ 3 (protective order governs “all copies, excerpts, summaries, or compilations of
                    21   Protected Material”); see also ¶ 6.2 (mandating meet and confer process and court order before
                    22   Protected Material may be disclosed). Epic made no attempt to meet and confer about the
                    23   documents and their designation before summarizing their contents in a public filing. Epic’s
                    24   attempt to sidestep the Protective Order and sealing procedures by publicly summarizing and
                    25   describing the confidential materials at issue prior to any Court ruling is improper and prejudicial.
                    26   Google objects to Epic’s disregard for the Court’s Protective Order and the improper disclosure
                    27   of its confidential information.
                    28   1
                           Epic was the only plaintiff-party in the MDL to file a brief related to Google’s omnibus response
MORGAN, LEWIS &
 BOCKIUS LLP
                         requesting sealing of limited portions of all four complaints.
 ATTORNEYS AT LAW                                                             1            Case Nos. 3:21-md-02981-JD & 3:20-cv-05671-JD
  SAN FRANCISCO
                                  RESPONSE TO EPIC GAMES’ OPPOSITION TO REQUEST TO SEAL PORTIONS OF COMPLAINTS
                                Case 3:21-md-02981-JD Document 76 Filed 08/11/21 Page 3 of 3



                      1            Regardless, Google properly supported each of its requests to seal, and it did so on a
                  `
                      2   targeted, item-by-item basis. Its declarant, Mr. Rope, is a legal project manager with knowledge
                      3   of the complaints and confidential materials at issue, as well as Google’s confidentiality practices
                      4   and its treatment of confidential documents.2 ECF 159-1, Rope Decl. ¶¶3-5. Indeed, while Mr.
                      5   Rope is a qualified declarant, it is common practice within this District to submit a declaration in
                      6   support of a motion to seal from in-house counsel or even outside counsel. See, e.g., Int'l
                      7   Swimming League, Ltd. v. Fédération Internationale De Natation, 2021 WL 2075572 (N.D. Cal.
                      8   May 24, 2021) (granting motion to seal based on declaration from outside counsel); Oracle v.
                      9   Concentric Analgesics, 2021 WL 1022874 (N.D. Cal. March 17, 2021) (granting in part motion to
                    10    seal portions of complaint based on declaration from outside counsel). Further, Epic’s unsworn
                    11    response brief is refuted by Mr. Rope’s sworn declaration. For example, Epic asserts that internal
                    12    Google discussions about negotiations with Epic cannot be confidential because “Epic is not
                    13    claiming confidentiality.” (ECF 160 at 8:1-2). But if made public, any other developer or
                    14    potential counterparty could use Google’s internal analyses and deliberations to seek to obtain
                    15    more favorable terms from Google. ECF 159-1, Rope Decl. ¶¶ 62-63.
                    16             Mr. Rope’s declaration comports with Local Rule 79-5 and the practice in this District,
                    17    but, if the Court believes that Google should support its request with either a supplemental
                    18    declaration or additional detail in support of its sealing request, Google can provide such
                    19    additional support and requests leave to do so. Google should not be penalized by Epic’s
                    20    improper attempt publicly to reveal the substance of confidential materials prior to the Court
                    21    adjudicating the pending motion to seal, without advance notice to Google or Court approval to
                    22    file a brief, and without any effort to meet and confer (as required by the Protective Order).
                    23        Dated: August 11, 2021                              MORGAN, LEWIS & BOCKIUS LLP
                    24                                                             By: /s/ Brian C. Rocca
                                                                                     Attorneys for Defendants
                    25

                    26
                          2
                           The decisions Epic cites at page 5 of its brief are inapposite. Two of the decisions are from other
                    27    districts with different local procedural rules and an attorney declarant who lacked personal
                          knowledge. And in the single case Epic cites from this District, Qualcomm Inc. v. Apple Inc., 2021
                          WL 879817 (N.D. Cal. March 9, 2021), the Court did not rule based on some perceived procedural
                    28    defect but considered the merits of each request to seal, and the declarant in that case, litigation
MORGAN, LEWIS &
 BOCKIUS LLP
                          counsel, did not even review any of the documents at issue. Id. at *4.
 ATTORNEYS AT LAW                                                              2            Case Nos. 3:21-md-02981-JD & 3:20-cv-05671-JD
  SAN FRANCISCO
                                    RESPONSE TO EPIC GAMES’ OPPOSITION TO REQUEST TO SEAL PORTIONS OF COMPLAINTS
